NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL

                                              OF FLORIDA

                                              SECOND DISTRICT


DARWIN OLIVER,                                )
                                              )
              Appellant,                      )
                                              )
v.                                            )      Case No. 2D17-5009
                                              )
STATE OF FLORIDA,                             )
                                              )
              Appellee.                       )
                                              )

Opinion filed October 31, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for Polk
County; Wayne M. Durden, Judge.


PER CURIAM.


              Affirmed.


CASANUEVA, BADALAMENTI, and ATKINSON, JJ., Concur.